DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 8/8/2021.  

Claims
Claims 1-16, 73, and 111 have been amended. 
Claims 17-72, 74-110, and 112-189 have been cancelled.
Claims 1-16, 73, and 111 are currently pending in the application. 

Information Disclosure Statement(s)
The Information Disclosure Statements (IDS) that were filed on 3/28/2021, 5/3/2021, 6/17/2021, and 8/9/2021 have been considered.


Response to Arguments

Statutory type double patenting
The statutory type double patenting rejection is withdrawn due to the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16, 73, and 111 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Per claims 1, 73, and 111, the claims recite “determining a price of the first cryptocurrency token based on the initial balance”.  The specification in sections [0034], [0076]-[0078], and [0117] discloses that the price of the token is determined using state parameters and that the state parameters include total tokens in circulation, total reserve, and a reserve ratio constant.  The specification is specific on that all three of these parameters are required in the equation (e.g. Tp = Tr/Tt*Rr) to determine the price of the first cryptocurrency token.  However, the claims are broadly recited as determining the price using an initial balance without limit to how the balance is used to determine the price. Based on Applicant’s disclosure, adequate written description has not been provided for a broad claim to “determining a price of the first cryptocurrency token based on the initial balance.” See MPEP 2163(II)(A)(3)(a)(ii) and LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005).

Claims 8 recites “wherein the execution of the transaction comprises: determining the amount of the other token as an absolute value of Tr minus {Tt*(an Rt’th root of (1-Ht/Tt)}”.  The specification fails to disclose this limitation as written.  The examiner believes that the applicant is trying to recite the equation in the specification sections [0084]-[0087], however the equation in sections [0084]-[0087] is different than the claimed equation and uses different variables.  The examiner suggests that the applicant amend the claims to include the variables and equation used in the specification.  
Claims 12 recites “wherein the performing of the transaction comprises: determining the amount of the first cryptocurrency token as an absolute value of Tt minus [Tt*(1+ht/Tt) by the power of Rr]”.  The specification fails to disclose this limitation as written.  The examiner believes that the applicant is trying to recite the equation in the specification sections [0090]-[0092], however the equation in sections [0090]-[0092] is different than the claimed equation and uses different variables.  The examiner suggests that the applicant amend the claims to include the variables and equation used in the specification.  
Further, the dependent claims are also rejected as being dependent on the above claims.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16, 73, and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. In this instant case,
Claims 1, 73, and 111 recite “determining a price of the first cryptocurrency token based on the initial balance” (emphasis added).  There is a lack of antecedent basis for “the initial balance” in the claims.  Further, it is unclear whether “the initial balance” is referring to “an balance of a reserve token in a reserve” that is stated earlier in the claims.  
Claims 8 recites “wherein the execution of the transaction comprises: determining the amount of the other token as an absolute value of Tr minus {Tt*(an Rt’th root of (1-Ht/Tt)}”.  Claims 6 and 7 (which claim 8 is dependent on) recite the variables Tr, Tt, Hr, and Rr.  It is unclear whether “Ht” of claim 8 is same as “Hr” of claims 6 and 7. In the case where Ht is not referring to Hr, claim 8 is indefinite because the scope of Ht is unclear, since this variable is undefined by the claims. 
Claims 12 recites “wherein the performing of the transaction comprises: determining the amount of the first cryptocurrency token as an absolute value of Tt minus [Tt*(1+ht/Tt) by the power of Rr]”.  Claims 10 and 11 (which claim 12 is dependent on) recite the variables Tr, Tt, Hr, and Rr.  It is unclear whether “Ht” of claim 12 is same as “Hr” of claims 10 and 11. In the case where Ht is not referring to Hr, claim 12 is indefinite because the scope of Ht is unclear, since this variable is undefined by the claims.

	
	
	Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 73, and 111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11107049. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 in U.S. Patent No. 9818092 discloses a secure ledger network that receives a request to validate a smart contract, determines whether to validate the smart contract, and performs an execution of the transaction by using a balance of a reserve token to determine the price of a first cryptocurrency token.  The only minor differences are that Claims 1, 73, and 111 of this pending application recite “updating the balance of the reserve token based on the transaction”.  However US 20150332256 A1 to “Minor” discloses a reserve database being updated based on a cryptocurrency transaction.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the secure ledger network of U.S. Patent No. 9818092 to update the reserve database based on a cryptocurrency transaction, as taught by Minor, in order to make sure that the reserve asset balance is up to date for future transactions.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US Publication Number 20130031025 A1 to Gibbs and US Publication Number 20080015974 A1 to Balabon teaches a system and method to calculate a price of an asset based on reserves.  US Publication Number 20180191714 A1 to Jentzsch and US Publication Number 20180343114 A1 to Ben-Ari teaches the validation of smart contracts using digital signatures.     
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685